     Case 1:19-cv-00053-HCN-CMR Document 50 Filed 04/30/20 Page 1 of 17




                            IN THE UNITED STATES DISTRICT COURT
                                 FOR THE DISTRICT OF UTAH



                                                         MEMORANDUM DECISION AND
                Chas Beaman,                            ORDER DISMISSING PLAINTIFF’S
                                                       COMPLAINT FOR LACK OF SUBJECT
                   Plaintiff,                              MATTER JURISDICTION
                       v.                                          FOR PUBLICATION
  Mountain America Federal Credit Union,
                                                                  Case No. 1:19-cv-00053
                   Defendant.
                                                                 Howard C. Nielson, Jr.
                                                               United States District Judge



       Plaintiff Mr. Chas Beaman filed a state-law, breach-of-contract claim and proposed class

action against Defendant Mountain America Federal Credit Union in this court on May 31, 2019.

See Dkt. No. 2 (“Compl.”). Defendant is a federally chartered credit union that does business in

multiple States. See id. ¶ 8; Dkt. No. 49-2. For the following reasons, the court dismisses this

case without prejudice for lack of subject matter jurisdiction.

                                                  I.

       Plaintiff and the members of the proposed class hold checking accounts with Defendant.

See Compl. ¶¶ 28, 50. In his sole claim for relief, Plaintiff alleges that Defendant wrongfully

charged him and the members of the proposed class overdraft fees in violation of their contracts

and the implied covenant of good faith and fair dealing. See id. ¶¶ 50, 60–72. Plaintiff alleges

that he “is an individual and resident of Weber County, Utah,” id. ¶ 7, and that Defendant’s

“principal place of business [is] located in Salt Lake County, Utah,” id. ¶ 8. Plaintiff further

alleges that “(1) the proposed class [comprises] at least 100 members; (2) proposed class
     Case 1:19-cv-00053-HCN-CMR Document 50 Filed 04/30/20 Page 2 of 17



members reside in states outside of Utah; and (3) the aggregate claims of the putative class

members exceed $5 million, exclusive of interest and costs.” Id. ¶ 9. Plaintiff alleges that this

court thus has jurisdiction under the Class Action Fairness Act of 2005, 28 U.S.C. § 1332(d)(2).

See id. Rather than filing an answer, Defendant asked this court to compel arbitration and

dismiss the case. See Dkt. No. 11. The court heard argument on this motion on October 15, 2019.

See Dkt. No. 42.

       The court later requested briefing addressing this court’s subject matter jurisdiction. The

court first ordered both parties to file briefs addressing whether the court “has subject matter

jurisdiction in this case in light of 28 U.S.C. § 1332(d)(4) or, if the court has subject matter

jurisdiction, whether it should exercise its jurisdiction in light of § 1332(d)(3).” Dkt. No. 43.

Broadly speaking, Sections 1332(d)(3) and 1332(d)(4) place limits on this court’s jurisdiction

where a significant portion of the class members are citizens of the same State as the defendant

and the same State in which the action was originally filed. See 28 U.S.C. §§ 1332(d)(3) &

(d)(4). The court next directed Plaintiff to file a brief addressing whether the court has subject

matter jurisdiction given Defendant’s status as a federal credit union doing business in multiple

States. See Dkt. No. 48. Although the caselaw is not uniform, several district courts have

dismissed diversity actions against federal credit unions for lack of subject matter jurisdiction,

holding that federal credit unions lack the citizenship required to invoke federal jurisdiction

under 28 U.S.C. § 1332. Compare Pierson v. Alaska USA Fed. Credit Union, No. 2:19-cv-1685,

2020 WL 747857, at *2 (W.D. Wash. Feb. 14, 2020), and Navy Fed. Credit Union v. LTD Fin.

Serv., LP, 368 F. Supp. 3d 889, 898 (E.D. Va. 2019), with Lloyd v. Navy Fed. Credit Union, No.

17-cv-1280, 2019 WL 2269958, at *6 (S.D. Cal. May 28, 2019). The court has carefully

considered the parties’ briefs filed in response to these orders.




                                                  2
     Case 1:19-cv-00053-HCN-CMR Document 50 Filed 04/30/20 Page 3 of 17



                                                  II.

       Federal courts “have limited subject matter jurisdiction and may only hear cases ‘when

empowered to do so by the Constitution and by act of Congress.’” Radil v. Sanborn Western

Camps, Inc., 384 F.3d 1220, 1225 (10th Cir. 2004) (quoting 16 James Wm. Moore, Moore’s

Federal Practice § 108.04(2) (3d ed. 2003)). It is well settled that “no action of the parties can

confer subject-matter jurisdiction upon a federal court”: “the consent of the parties is irrelevant,

principles of estoppel do not apply, and a party does not waive the requirement by failing to

challenge jurisdiction early in the proceedings.” Ins. Corp. of Ireland, Ltd. v. Compagnie des

Bauxites de Guinee, 456 U.S. 694, 702 (1982) (internal citations omitted). Nor may subject

matter jurisdiction be “expanded by judicial decree.” Kokkonen v. Guardian Life Ins. Co. of

America, 511 U.S. 375, 377 (1994). Regardless of whether the parties contest the issue, a court

may “raise lack of subject-matter jurisdiction on its own motion.” Ins. Corp. of Ireland, 456 U.S.

at 702; see also Fed. R. Civ. P. 12(h)(3). “If the court determines at any time that it lacks subject-

matter jurisdiction, the court must dismiss the action.” Fed. R. Civ. P. 12(h)(3).

       Plaintiff alleges that this court has subject matter jurisdiction under 28 U.S.C.

§ 1332(d)(2) over the state-law claim that he asserts on behalf of himself and the proposed class.

See Compl. ¶ 9. This statute confers “original jurisdiction of any civil action in which the matter

in controversy exceeds the sum or value of $5,000,000, exclusive of interest and costs, and is a

class action in which (A) any member of a class of plaintiffs is a citizen of a State different from

any defendant; (B) any member of a class of plaintiffs is a foreign state or a citizen or subject of

a foreign state and any defendant is a citizen of a State; or (C) any member of a class of plaintiffs

is a citizen of a State and any defendant is a foreign state or a citizen or subject of a foreign

state.” While this provision thus requires only minimal diversity, see, e.g., Standard Fire Ins. Co.




                                                   3
     Case 1:19-cv-00053-HCN-CMR Document 50 Filed 04/30/20 Page 4 of 17



v. Knowles, 568 U.S. 588, 592 (2013), it still requires that Defendant be a foreign state or have

state or foreign citizenship. After carefully considering the Federal Credit Union Act, see 12

U.S.C. § 1751 et seq., the relevant caselaw, and Plaintiff’s arguments, this court concludes that

Defendant, as a federally chartered corporation, is not a citizen of any State, a foreign state, or a

citizen or subject of any foreign state. Plaintiff thus may not invoke this court’s diversity

jurisdiction under Section 1332(d)(2). 1

       Federally chartered credit unions, like Defendant, are federal corporations. See 12 U.S.C.

§ 1754; Navy Fed. Credit Union, 368 F. Supp. 3d at 893; see also Dkt. No. 12 (“Corporate

Disclosure”). “Because a federally chartered corporation is incorporated under acts of Congress,

rather than under state laws, it generally has national citizenship but no state citizenship.”

Hayward v. Chase Home Finance, LLC, No. 3:10-cv-2463, 2011 WL 2881298, at *3 (N.D. Tex

July 18, 2011) (citing Bankers’ Trust Co. v. Texas & Pacific Ry. Co., 241 U.S. 295, 309 (1916));

see also Navy Federal Credit Union, 368 F. Supp. 3d at 897.

       In Bankers’ Trust, for example, the Supreme Court held that a federally chartered

interstate railroad was “not a citizen of any state” because “[i]t was incorporated under acts of

Congress, not under state laws; and its activities and operations were not to be confined to a




       1
         Plaintiff has also failed to adequately allege his own citizenship, as well as the
citizenship of the proposed class members, instead alleging only that he “is an individual and
resident of Weber County, Utah,” Compl. ¶ 7 (emphasis added), and that “proposed class
members reside in states outside of Utah,” id. ¶ 9 (emphasis added). But from the earliest days of
our Republic, it has been well settled that diversity jurisdiction requires allegations of citizenship
and that allegations of residency will not suffice. See, e.g., Abercrombie v. Dupuis, 1 Cranch
343, 343 (1803); Siloam Springs Hotel, L.L.C. v. Century Sur. Co., 781 F.3d 1233, 1238 (10th
Cir. 2015); Whitelock v. Leatherman, 460 F.2d 507, 514–15 (10th Cir. 1972). These pleading
defects could likely be cured by amendment, however. See 28 U.S.C. § 1653. Because the court
holds that Defendant’s lack of state (or foreign) citizenship is fatal to this court’s power to
adjudicate Plaintiff’s sole claim against Defendant, and because this jurisdictional defect cannot
be so cured, the court’s analysis focuses on Defendant’s citizenship.


                                                  4
     Case 1:19-cv-00053-HCN-CMR Document 50 Filed 04/30/20 Page 5 of 17



single state, but to be carried on, as in fact they are, in different states.” Bankers’ Trust, 241 U.S.

at 309. The Court further held that the railroad lacked state citizenship because it did not fall

“within the clause of the 14th Amendment which declares that native born and naturalized

citizens of the United States shall be citizens of the state wherein they reside” and because

Congress had not otherwise provided that “it shall be regarded as possessing state citizenship for

jurisdictional purposes.” Id. at 309–10. There was thus “no ground upon which the company

[could] be deemed a citizen of” any State. Id. at 310. And as the Supreme Court more recently

reaffirmed, because federally chartered corporations “are not incorporated by ‘any State’” they

do not “fit comfortably within” the statutory framework conferring diversity jurisdiction over

claims by or against state or foreign corporations. Wachovia Bank v. Schmidt, 546 U.S. 303, 306

(2006). As a result, although a federal corporation can of course sue or be sued in federal court

on a federal cause of action pursuant to 28 U.S.C. § 1331, it may not sue or be sued in federal

court on state-law causes of action pursuant to 28 U.S.C. § 1332 absent additional statutory

authorization.

       Congress may confer federal jurisdiction over state law claims by or against federal

corporations in two ways. First, Congress may expressly assign federally chartered corporations

state citizenship for diversity purposes. Congress has, for instance, provided that national banks

“shall . . . be deemed citizens of the States in which they are respectively located,” 28 U.S.C.

§ 1348, and the Supreme Court has made clear that this statute authorizes diversity jurisdiction

over state-law claims by or against national banks. See, e.g., Wachovia Bank, 546 U.S. at 306

(relying on this statute in case involving state-law claims against a federally chartered national

bank); Bankers’ Trust, 241 U.S. at 310 (contrasting federally chartered railroad with national

banks in light of this statute). Congress has enacted similar statutes assigning state citizenship for




                                                   5
      Case 1:19-cv-00053-HCN-CMR Document 50 Filed 04/30/20 Page 6 of 17



diversity jurisdiction purposes to farm credit banks, land bank associations, and farm credit

associations, see 12 U.S.C. § 2258; savings associations, see 12 U.S.C. § 1464(x); Amtrak, see

49 U.S.C. § 24301(b); the Telecommunications Development Fund, see 47 U.S.C. § 614(b); and

Fannie Mae, see 12 U.S.C. § 1717(a)(2). See also Philadelphia Indem. Ins. Co. v. U.S. Olympic

Comm., No. 19-cv-01231, 2020 WL 610798, at *2 (D. Colo. Jan. 28, 2020) (collecting statutes

and finding that “[n]either the [U.S. Olympic Committee’s] charter nor any subsequent act of

Congress provides for state citizenship of the [U.S. Olympic Committee] in Colorado or in any

other state”).

        Plaintiff does not identify, and the court has not found, any provision in the Federal

Credit Union Act or other act of Congress that assigns state citizenship to federally chartered

credit unions for purposes of diversity jurisdiction. See 12 U.S.C. § 1751 et seq.; cf. Paul E.

Lund, Federally Chartered Corporations and Federal Jurisdiction, 36 Fla. St. U. L. Rev. 317,

370 n.303 (2009) (noting that “the statutes governing federal credit unions include no provision

regarding federal jurisdiction”). Nor can statutes assigning state citizenship to national banks or

other lending institutions plausibly be construed to assign state citizenship to federal credit

unions given the care with which Congress has otherwise distinguished between different types

of financial institutions and its distinctive treatment of federal credit unions. See, e.g., First Fed.

Sav. & Loan Assoc. of Boston v. State Tax Comm., 437 U.S. 255, 260 (1978) (noting that

“Congress has long treated federally chartered credit unions differently from federally chartered

savings and loan associations, giving the credit unions, but not the savings and loan associations,

an exemption from state taxes”); TI Fed. Credit Union v. DelBonis, 72 F.3d 921, 933 (1st Cir.

1995) (“Congress, in exempting federal credit unions from federal income taxation, has




                                                   6
      Case 1:19-cv-00053-HCN-CMR Document 50 Filed 04/30/20 Page 7 of 17



expressed the view that federal credit unions serve several unique governmental purposes and

are, therefore, different from banks.”).

        Second, Congress may confer federal jurisdiction over state-law claims by or against a

federal corporation by authorizing it to sue or be sued in federal court. See Lightfoot v. Cendant

Mortg. Corp., 137 S. Ct. 553, 558–65 (2017). While language authorizing a federal corporation

to sue and be sued “serves the uncontroversial function of clarifying [a federal corporation’s]

capacity to bring suit and to be sued,” the Supreme Court has long held that these clauses may

also “go[] further and grant[] federal courts jurisdiction over all cases involving” the federal

corporation. Id. at 559. For example, in Osborn v. Bank of United States, the Court held that

language in the second Bank of the United States’ charter authorizing it “‘to sue and be sued . . .

in any Circuit Court of the United States’” conferred federal jurisdiction over all suits by or

against the Bank because of its explicit reference to the federal courts. 9 Wheat. 738, 817–18

(1824) (emphasis added); see also, e.g., American Nat’l Red Cross v. S.G., 505 U.S. 247, 251,

257 (1992) (holding that language authorizing the Red Cross to “sue and be sued in courts of law

and equity, State or Federal, within the jurisdiction of the United States” conferred federal

jurisdiction).

        By contrast, in Bank of United States v. Deveaux, the Court held that language in the first

Bank of the United States’ charter authorizing it “‘to sue and be sued . . . in courts of record, or

any other place whatsoever’” did not confer federal jurisdiction over claims by or against the

bank. 5 Cranch 61, 85–86 (1809). Unlike the clause later addressed in Osborn, the clause at issue

in Deveaux did not explicitly mention the federal courts. Compare id., with Osborn, 9 Wheat. at

818; see also, e.g., Bankers Trust, 241 U.S. at 303 (holding that language authorizing a federal

railroad “to sue and be sued . . . in all courts of law and equity within the United States” did not




                                                  7
     Case 1:19-cv-00053-HCN-CMR Document 50 Filed 04/30/20 Page 8 of 17



confer federal jurisdiction). The Court in Deveaux also noted that a separate section of the first

Bank’s charter did expressly authorize private individuals to sue the president and directors of

the Bank in federal courts. See Deveaux, 5 Cranch at 86 (referencing Article 9, Section 7 of the

first Bank’s charter).

       “‘[T]he basic rule’ drawn [from] Deveaux and Osborn,” then, is “that a sue-and-be-sued

clause conferring only a general right to sue does not grant jurisdiction to the federal courts.”

Lightfoot, 137 S. Ct. at 561 (quoting American Nat’l Red Cross, 505 U.S. at 253). Rather, such a

clause must at a minimum authorize suit in federal courts. See Lightfoot, 137 S. Ct. at 561. And

while language explicitly referencing the federal courts is thus necessary to confer federal

jurisdiction, it is not necessarily sufficient. Indeed, in Lightfoot the Supreme Court held a clause

authorizing Fannie Mae to “sue and be sued . . . in any court of competent jurisdiction, State or

Federal,” id. at 558–59, did not confer federal jurisdiction over claims by or against Fannie Mae,

even though its “mention of the federal courts . . . clear[ed] a hurdle that the clauses in Deveaux

and Bankers Trust did not,” id. at 560.

       Although the Federal Credit Union Act provides that “[a] Federal credit union . . . shall

have power . . . to sue and be sued,” it makes no reference to federal courts. 12 U.S.C. § 1757(2).

This language thus fails to confer federal jurisdiction over state-law claims for or against a

federal credit union. Furthermore, as in Deveaux, 5 Cranch at 86, a separate provision of the

Federal Credit Union Act does expressly mention suits in federal court: Section 1795f(a)(9)

provides that “[t]he [National Credit Union Administration Board] on behalf of the [Central

Liquidity Facility] shall have the ability to . . . sue and be sued, complain, and defend, in any

State or Federal court.” 12 U.S.C. § 1795f(a)(9) (emphasis added).




                                                  8
     Case 1:19-cv-00053-HCN-CMR Document 50 Filed 04/30/20 Page 9 of 17



       Because Defendant is a federally chartered credit union, it does not “fit comfortably”

within the statutes authorizing diversity jurisdiction over suits by or against state or foreign

corporations. Nor has Congress enacted specific legislation assigning state citizenship to federal

credit unions or authorizing federal credit unions to sue or be sued in federal court. Applying the

Supreme Court’s well-settled jurisprudence, this court thus holds that it lacks subject matter

jurisdiction over the state-law claim asserted here.

                                                 III.

       Plaintiff presses two contrary arguments. First, Plaintiff argues that the court has subject

matter jurisdiction here because Congress granted federally chartered corporations state

citizenship in 1958 when it amended 28 U.S.C. § 1332, the diversity jurisdiction statute, by

adding Section 1332(c)(1). See Dkt. No. 49 at 2–4 (citing Lloyd, 2019 WL 2269958). At the time

of this amendment, courts had long deemed corporations citizens of their States of incorporation

for purposes of diversity jurisdiction. See Hertz Corp. v. Friend, 559 U.S. 77, 84–85 (2010)

(detailing the development of this long-settled judicial rule). Section 1332(c)(1) not only

provides that a corporation shall be deemed a citizen of its State or foreign state of

incorporation—thus “codif[ying] the courts’ traditional place of incorporation test,” Hertz Corp.,

559 U.S. at 88—but also that a corporation shall be deemed a citizen “of the State or foreign

state where it has its principal place of business.” Second, Plaintiff argues that even his first

argument is rejected, the court should find that Defendant is a citizen of Utah because its

activities are “located” here under a judicially created “localization exception” for federally

regulated credit unions. See Dkt. No. 49 at 4–7. The court rejects both arguments.




                                                  9
     Case 1:19-cv-00053-HCN-CMR Document 50 Filed 04/30/20 Page 10 of 17



                                                 A.

       Plaintiff’s proposed interpretation of Section 1332(c)(1) is contrary to the best reading of

the statute. “When interpreting the language of a statute, the starting point is always the language

of the statute itself.” Center for Legal Advocacy v. Hammons, 323 F.3d 1262, 1267 (10th Cir.

2003) (citation and internal quotation marks omitted). “In ascertaining the plain meaning of the

statute, the court must look to the particular statutory language at issue, as well as the language

and design of the statute as a whole.” Id. (citation and internal quotation marks omitted).

       In its current form, 28 U.S.C. § 1332(c)(1) provides in relevant part that “a corporation

shall be deemed to be a citizen of every State and foreign state by which it has been incorporated

and of the State or foreign state where it has its principal place of business.” The court concludes

that the statutory reference to “a corporation” is best read to exclude federal corporations. Not

only does the statute nowhere mention federal incorporation, it expressly connects each

“corporation” to one or more “State[s]” or “foreign state[s]” of incorporation. The statute thus

plainly contemplates that each “corporation” to which it applies has been incorporated by at least

one “State” or “foreign state.” Thus, as the Supreme Court explained—decades after the 1958

amendment:

       A business organized as a corporation, for diversity jurisdiction purposes, is
       “deemed to be a citizen of any State which it has been incorporated” and, since
       1958, also “of the State where it has its principal place of business.” § 1332(c)(1).
       State banks, usually chartered as corporate bodies by a particular State, ordinarily
       fit comfortably within this prescription. Federally chartered national banks do not,
       for they are not incorporated by “any State.”

Wachovia Bank, 546 U.S. at 306.

       When Section 1332 was amended in 1958, moreover, it was well settled that this statute

excluded federal corporations and that a federal corporation was not a citizen of any State for

purposes of diversity jurisdiction unless Congress had enacted a separate statute expressly



                                                 10
     Case 1:19-cv-00053-HCN-CMR Document 50 Filed 04/30/20 Page 11 of 17



assigning it state citizenship. See Bankers’ Trust, 241 U.S. at 309–10. “The normal rule of

statutory construction is that if Congress intends for legislation to change the interpretation of a

judicially created concept, it makes that intent specific.” Midlantic Nat’l Bank v. New Jersey

Dept. of Envtl. Prot., 474 U.S. 494, 501 (1986). Had Congress intended the 1958 amendment to

bring federal corporations within the scope of Section 1332, it would have thus done so

expressly. But it did not. To the contrary, as noted above, Section 1332(c)(1) says nothing

whatsoever about federal corporations, addressing only state or foreign incorporation.

       Congress, certainly, does not appear to have understood its 1958 amendment to have

abrogated the well-settled rule set forth in Bankers’ Trust or to have tacitly swept federal

corporations within the scope of Section 1332. To the contrary, since the 1958 amendment,

Congress has passed multiple statutes assigning state citizenship to specific types of federal

corporations such as “farm credit banks, land bank associations, and [farm] credit associations,

12 U.S.C. § 2258, savings associations, 12 U.S.C. § 1464(x), Amtrak, 49 U.S.C. § 24301(b), and

the Telecommunications Development Fund, 47 U.S.C. § 614(b).” Philadelphia Indem., 2020

WL 610798, at *2. Plaintiff’s sweeping reading of the 1958 amendment would render all of these

superfluous. 2



       2
          For those who care about such things, the court notes that the legislative history of the
1958 amendment also supports its reading of Section 1332(c)(1). That history indicates that the
1958 amendment was the culmination of decades-long efforts to slow the growth of federal
dockets and prevent corporations from manipulating their place of incorporation to facilitate
access to federal court. See Hertz Corp., 559 U.S. at 85–88; see also H.R. Rep. No. 1706, at 9
(statement of Joseph F. Spaniol) (“One of the principal aims of these proposals [regarding
Section 1332(c)] is to alleviate the crowded conditions in the district courts which have been
prevalent for the last decade by eliminating the filing of cases which concern controversies
purely local in nature, though one of the parties may be a corporation chartered in another
State.”). At the time of the amendment it was well settled, of course, that Section 1332 did not by
itself confer federal jurisdiction over state-law claims by or against federal corporations. Reading
the 1958 amendment to tacitly overrule precedent and open the federal courts to a class of claims
long barred from federal court would be in significant tension with the stated legislative desire to


                                                 11
     Case 1:19-cv-00053-HCN-CMR Document 50 Filed 04/30/20 Page 12 of 17



       The Supreme Court likewise has not questioned the ongoing vitality of Bankers’ Trust,

nor does it appear to have understood the enactment of Section 1332(c)(1) to eliminate the need

for separate, specific statutes to confer federal jurisdiction over state-law claims by or against

federal corporations. To the contrary, the Court has not only recently observed that federally

chartered national banks do not “fit comfortably” within the language of Section 1332(c)(1), “for

they are not incorporated by ‘any State,’” but has also explained that this is why “[f]or diversity

jurisdiction purposes, . . . Congress has discretely provided that national banks ‘shall . . . be

deemed citizens of the States in which they are respectively located.’” Wachovia Bank, 546 U.S.

at 306 (quoting 28 U.S.C. §§ 1332(c)(1) & 1348); see also id. at 317 n.9 (contrasting Section

1332(c)(1)’s prescription that a state corporation “shall be deemed to be a citizen of any State by

which it has been incorporated and of the State where it has its principal place of business” with

“the counterpart provision for national banking associations” and observing that Section 1348

“does not refer to ‘principal place of business’; it simply deems such associations ‘citizens of the

States in which they are respectively located’” but that “[t]he absence of a ‘principal place of

business’ reference in § 1348 may be of scant practical significance for, in almost every case, as

in this one, the location of a national bank’s main office and of its principal place of business

coincide”). The Court has also continued to develop and elaborate its jurisprudence regarding

when sue-and-be-sued clauses confer federal jurisdiction and when they do not, see, e.g.,

Lightfoot, 137 S. Ct. 553; American Nat’l Red Cross, 505 U.S. 247—an enterprise that would be



slow the growth of federal dockets by restricting corporate access to federal court. Had Congress
intended or even anticipated this result, it would have almost certainly been the subject of
discussion and debate. Yet the court has found no suggestion in the legislative history that the
amendment was intended to expand federal corporations’ access to federal court. Cf. Navy Fed.
Credit Union, 368 F. Supp. 3d at 897 (noting that “aside from a non-substantive mention in an
appendix, § 1332(c)’s legislative history does not contain a single reference to federally
chartered corporations or the law governing them”).


                                                  12
     Case 1:19-cv-00053-HCN-CMR Document 50 Filed 04/30/20 Page 13 of 17



of considerably less import if federal corporations could claim state citizenship and invoke

diversity jurisdiction under Section 1332. 3

       In addition, Section 1332(c)(1) provides that a corporation is a citizen “of every State and

foreign state by which it has been incorporated and of the State or foreign state where it has its

principal place of business.” (Emphasis added.) The statute’s use of the conjunction “and” is

most naturally read to contemplate that a corporation will have both state or foreign

incorporation and a principal place of business. See Wachovia, 546 U.S. at 317 n.9 (“Congress

has prescribed that a corporation ‘shall be deemed a citizen of any State by which it has been

incorporated and of the State where it has its principal place of business.’”) (emphasis in

Wachovia). Plaintiff’s reading would require the court to rewrite the statute by inserting “if any”

after “every State and foreign state by which it has been incorporated.” 4

       To be sure, some circuit courts have held that a “dormant” or “inactive” corporation need

not have a principal place of business to be a state citizen under Section 1332(c)(1). For example,


       3
          Because a state-law claim brought pursuant to a sue-and-be-sue clause that confers
federal jurisdiction need not satisfy Section 1332’s amount in controversy requirement, the
Supreme Court’s jurisprudence regarding such clauses would not be entirely meaningless if the
1958 amendment had brought federal corporations within the scope of Section 1332. Indeed, the
Court’s decision in Lightfoot involved Fannie Mae, to which Congress had assigned state
citizenship in 12 U.S.C. § 1717(a)(2). That is presumably why the Lightfoot Court explained that
despite its ruling “[t]he doors to federal court remain open to Fannie Mae through diversity and
federal question jurisdiction.” 137 S. Ct. at 564 (emphasis added).
       4
         Neither Plaintiff nor the court in Lloyd relies on the insurer exception in § 1332(c)(1).
Under this exception, “in any direct action against the insurer of a policy or contract of liability
insurance, whether incorporated or unincorporated, to which action the insured is not joined as a
party-defendant, such insurer shall be deemed a citizen of (A) every State and foreign state of
which the insured is a citizen; (B) every State and foreign state by which the insurer has been
incorporated; and (C) the State or foreign state where the insurer has its principal place of
business.” This exception does not support Plaintiff’s argument here. Not only does it apply to an
“insurer” rather than a “corporation,” it expressly contemplates that an insurer may be
“incorporated or unincorporated.” While the express contemplation of unincorporated insurers
may require reading “if any” after section (B) of the exception, no comparable language requires
reading such language into the portion of Section 1332(c)(1) at issue here.


                                                 13
     Case 1:19-cv-00053-HCN-CMR Document 50 Filed 04/30/20 Page 14 of 17



the Third Circuit has held that the use of “and” in Section 1332(c)(1) does not require courts to

“strain to locate a principal place of business when no such place in reality exists,” rejecting “the

notion that implicit in the statute’s terms is the requirement that all corporations be deemed to

have a principal place of business.” Midlantic Nat’l Bank v. Hansen, 48 F.3d 693, 698 (3d Cir.

1995). Plaintiff does not mention these out-of-circuit decisions and, even if they were controlling

in this circuit, they would not change the court’s analysis here. While these decisions’ reading of

the conjunctive “and” may arguably provide some support by analogy for Plaintiff’s position,

these decisions in effect read “if any” into the latter clause of Section 1332(c)(1), not, as Plaintiff

would have this court do, the former. And as discussed above, the statute’s express linkage of a

“corporation” to state or foreign incorporation and its silence regarding federal incorporation

provides a compelling reason not to include federally chartered corporations within the scope of

Section 1332(c)—especially in light of the well-settled understanding that federal corporations

are not citizens of any State or foreign nation for purposes of diversity jurisdiction unless

Congress has expressly declared them so. In addition, while it may be true that not all

corporations have a principal place of business (if, for example, they are dormant or inactive), all

corporations by definition have a place of incorporation. While necessity may thus justify

reading “if any” into Section 1332(c)’s principal place of business clause, no similar rationale

justifies reading “if any” into this statute’s place of incorporation clause, and doing so would

have the effect of bringing within the scope of the statute a class of corporations that Congress

conspicuously omitted. 5



       5
         Plaintiff also argues that “the Tenth Circuit [has] acknowledged that 28 U.S.C.
§ 1332(c) would apply to an Indian corporation” and that “[s]uch acknowledgement
demonstrates that the 10th Circuit would be willing to apply it to other types of federally
chartered entities.” Dkt. No. 49 at 4 n.4 (citing Gaines v. Ski Apache, 8 F.3d 726, 729 (10th Cir.
1993)). The Tenth Circuit’s discussion of this issue appears to have been dictum, albeit based on


                                                  14
     Case 1:19-cv-00053-HCN-CMR Document 50 Filed 04/30/20 Page 15 of 17



                                                  B.

        Plaintiff also argues that this court should hold that Defendant is a state citizen under a

judicially created “localization exception.” Some courts have held that if a federally chartered

corporation’s activities are “limited to a single state, either factually or by charter, then the

corporation is [deemed to be] a citizen of that state.” Philadelphia Indem., 2020 WL 610798, at

*3 (quoting Little League Baseball, Inc. v. Welsh Pub. Grp., Inc., 874 F. Supp. 648, 651 (M.D.

Pa. 1995)). Other courts have extended this exception to cases where the federal corporation had

“some out-of-state business activities,” Loyola Fed. Sav. Bank v. Fickling, 58 F.3d 603, 606

(11th Cir. 1995), so long as “the ‘overwhelming’ amount” of its business is located in a single

State, Arlington Comm. Fed. Credit Union v. Berkley Regional Ins. Co., 57 F. Supp. 3d. 589, 595

(E.D. Va. 2014).

        Although Congress has assigned state citizenship to national banks and other financial

institutions, it has not done so for federal credit unions, however. And “[n]either Congress nor

the Supreme Court has recognized the localization doctrine.” Navy Fed. Credit Union, 368 F.

Supp. 3d at 899. Indeed, this court has found no controlling precedent applying—or even

referencing—the localization doctrine in any form, and Plaintiff concedes that “the Tenth Circuit

has not yet had occasion to discuss the existence or scope of the localization exception.” Dkt.

No. 49 at 5; see also Philadelphia Indem., 2020 WL 610798, at *3 (“Neither the United States

Supreme Court nor the Tenth Circuit has specifically approved a localization exception nor given




a Ninth Circuit holding. See Gaines, 8 F.3d at 729 (citing Stock West, Inc. v. Confederated Tribes
of the Colville Reservation, 873 F.2d 1221, 1223 n.3, 1226 (9th Cir. 1989)). But even if good
reasons support reading an Indian Tribe exception into Section 1332(c)(1)’s clear textual
requirement of state or foreign incorporation, this court would not on this ground carve out an
exception for federally chartered corporations in light of the longstanding—and continuing—
special treatment afforded federal corporations by Congress and the Supreme Court.


                                                  15
     Case 1:19-cv-00053-HCN-CMR Document 50 Filed 04/30/20 Page 16 of 17



guidance as to acceptable parameters applicable thereto.”). 6 In the absence of statutory

authorization or controlling precedent, this court will not presume to expand its jurisdiction “by

judicial decree.” Kokkonen, 511 U.S. at 377.

       Even if this court were required to recognize a localization exception, moreover, the court

would not find that it applies here. See Navy Fed. Credit Union, 368 F. Supp. 3d at 900. First,

because Defendant does business outside of Utah, see, e.g., Dkt. No. 49-2 at 29, it is not

“localized” under the cases limiting the exception to federal corporations that conduct business

within a single State. See, e.g., Auriemma Consulting Grp., Inc. v. Universal Sav. Bank, 367 F.

Supp. 2d 311, 313 (E.D.N.Y. 2005) (noting that under these cases, “where a federally chartered

institution does business in several states, it will be deemed to have only national citizenship”).

Second, even under the cases recognizing a more expansive formulation, the court would still not

find that Defendant is “localized.” Although Defendant’s principal place of business may be in

Utah, Defendant has significant business operations outside of the State. See Dkt. No. 49-2.

According to the 2018 annual report quoted by Plaintiff earlier in this litigation, “Mountain

America has 93 branch locations across five states,” with “[t]wenty-four of those branch

locations . . . located outside of the state of Utah.” Dkt. No. 44 at 4. For its part, Defendant has

represented to the court that it “likely has members in almost every state west of the Rocky

Mountains and many others.” Dkt. No. 45 at 3. The court notes as well the irony in Plaintiff’s

attempt to invoke the localization exception while also seeking to maintain its case under CAFA



       6
          To be sure, some courts have found support for the localization doctrine in the latter
half of the Supreme Court’s statement in Bankers’ Trust that the federally chartered railroad
there “was incorporated under acts of Congress, not state laws; and its activities and operations
were not to be confined to a single state, but to be carried on, as in fact they are, in different
states.” 241 U.S. at 309. While the court thinks this a thin reed on which to expand federal
jurisdiction, this language would not support jurisdiction here given that Defendant’s activities
and operations are not confined to a single state. See, e.g., Dkt. No. 49-2 at 29.


                                                  16
     Case 1:19-cv-00053-HCN-CMR Document 50 Filed 04/30/20 Page 17 of 17



by arguing that “it can be reasonably inferred that less than two-thirds of the proposed class

reside in Utah,” that “thousands of class members likely reside outside the state,” that “it is

highly likely that class members are dispersed amongst at least five states, if not many more,”

that account holders “across the country have an interest in the outcome of this action,” and that

his “claims involve matters of national or interstate interest” because Defendant “is a federal

credit union with branches in five states.” Dkt. No. 44 at 4–7. 7 For all of these reasons, the court

could not find that “the ‘overwhelming’ amount of [Defendant’s] members and business are in

[Utah],” as even the broader version of the localization exception would require. Arlington

Comm. Fed. Credit Union, 57 F. Supp. 3d. at 595. 8

                                          *       *       *

       For the forgoing reasons, the court dismisses without prejudice Plaintiff’s complaint for

lack of subject matter jurisdiction. IT IS SO ORDERED.



                                               DATED this 30th day of April, 2020.

                                               BY THE COURT:



                                               Howard C. Nielson, Jr.
                                               United States District Judge




       7
          CAFA requires this court to decline jurisdiction if “two-thirds or more of the members
of all proposed plaintiff classes in the aggregate, and the primary defendants, are citizens of the
State in which the action was originally filed.” 28 U.S.C. § 1332(d)(4)(B).
       8
          The court denies Plaintiff’s request for jurisdictional discovery to develop support for
applying the localization exception. As it has explained, the court does not find the cases
recognizing such an exception persuasive in light of the controlling precedent and statutes that
govern this case. And even if these cases were persuasive, the court could not reconcile a finding
of localization in this case with the jurisdictional requirements of CAFA.


                                                 17
